NUMBER 13-19-00131-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                     IN RE VB HARLINGEN HOLDINGS
                 D/B/A VALLEY BAPTIST MEDICAL CENTER


                       On Petition for Writ of Mandamus.


                                      ORDER
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Per Curiam Order

      Relator VB Harlingen Holdings D/B/A Valley Baptist Medical Center filed a petition

for writ of mandamus in the above cause on March 29, 2019. Through this original

proceeding, relator contends that the trial court erred by denying its motion for leave to

designate a responsible third party. See TEX. CIV. PRAC. & REM. CODE ANN. § 33.0004

(West, Westlaw through 2017 1st C.S.).

      The Court requests that Lynda Noble, individually and as next friend of A.N.H., or

any others whose interest would be directly affected by the relief sought, file a response
to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. CIV. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                     PER CURIAM

Delivered and filed the
1st day of April, 2019.




                                             2